The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-21 are presented for examination in this application (16/564,147) filed on September 9, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-21 are pending for consideration. 
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on September 9, 2019 and January 21, 2021. U.S. patents and Foreign Patents have been considered.
Drawings
The drawings submitted on September 9, 2019 have been considered and accepted.
Claim Objections
	7. Claims 1, 8, and 15: ‘aide’ should be ‘aid’.  The claims use the term ‘aide’ as a verb; ‘aide’ is defined as a noun in Webster’s Dictionary; ‘aid’ may be a noun or verb.
8. Claims 3, 10, and 17: Usage of pronouns in claim language is unnecessary and creates indefiniteness issues.  Sample Claim 3 recites “when it is determined the designated processor devices are idle”.  What is the object or entity referenced by ‘it’?
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patentlpatents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patentslprocess/file/efs/guidance/eTD-info-l.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 8 and 15 of copending Application No. 15/237,109 and application 15/155,473. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented for application 15/155,473.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: "Opportunistic Data Analytics Using Memory Bandwidth In Disaggregated Computing Systems"
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
In the following table, claims 1, 2 and 4-7 of the instant application (Application No. 16/564,147) are respectively compared to claims 1, 2 and 4-7 of copending Application No. 15/237,109 and claims 1and 3 of copending Application No. 15/155,473:
Instant Application(claims 1-4 and 6)
Copending Application 
(claims 1-3)
Copending Application 
(claims 1-3)
Claim 1: A method for optimizing memory bandwidth in a disaggregated computing system, by a processor device, comprising:

 assigning respective memory devices to respective processor devices in the disaggregated computing system, the disaggregated computing system having at least a pool of the memory devices and a pool of the processor devices; 
and using an iterative learning algorithm to define data boundaries of a dataset for performing an analytic function on the dataset simultaneous to a primary compute task, unrelated to the analytic function, being performed on the dataset in the pool of memory devices using memory bandwidth not currently committed to the primary compute task such that the analytic function is performed on the dataset being resident in the pool of memory devices using unused memory bandwidth otherwise allocated to the primary compute task associated with the dataset resident in the pool of memory devices to extract information to aide in processing the data resident in the pool of memory devices, 
thereby efficiently employing the unused memory bandwidth to prevent underutilization of the pool of memory devices
Claim 1: A method for optimizing memory bandwidth in a disaggregated computing system, by a processor device, comprising:


assigning respective memory devices to respective processor devices in the disaggregated computing system, the disaggregated computing system having at least a pool of the memory devices and a pool of the processor devices; and 


using an iterative learning algorithm to define data boundaries of a dataset for performing an analytic function on the dataset using memory bandwidth not currently committed to a primary compute task such that the analytic function is performed as a background operation on the dataset being resident in the pool of memory devices using unused memory bandwidth otherwise allocated to the primary compute task associated with the dataset resident in the pool of memory devices, 









thereby efficiently employing the unused memory bandwidth to prevent underutilization of the pool of memory devices.
Claim 1: A method for optimizing memory bandwidth in a disaggregated computing system, by a processor device, comprising:

assigning respective memory devices to respective processor devices in the disaggregated computing system, the disaggregated computing system having at least a pool of the memory devices and a pool of the processor devices;

 and performing an analytic function on data resident in the pool of the memory devices using memory bandwidth not currently committed to a primary compute task such that the analytic function is performed as a background operation on the data resident in the pool of memory devices using unused memory bandwidth otherwise allocated to the primary compute task associated with the data resident in the pool of memory devices to extract information to aide in processing the data resident in the pool of memory devices, 





thereby efficiently employing the unused memory bandwidth to prevent underutilization of the pool of memory devices;


wherein a first one of the respective processor devices executes the analytic function on the unused memory bandwidth within the pool of memory devices notwithstanding whether the unused memory bandwidth is located within a first one of the respective memory devices assigned to the first one of the respective processor devices such that the first one of the respective processor devices performs the analytic function on data resident in any of the respective memory devices in the pool of memory devices having the unused memory bandwidth, the first one of the respective memory devices connected via an optical switch to the first one of the respective processor devices without passing data therebetween through a symmetric multiprocessing (SMP) fabric.
Claim 2: The method of claim 1, further including receiving user input for designating certain processor devices of the pool of processor devices to be used to perform computation of the analytic function.
Claim 2: The method of claim 1, further including receiving user input for designating certain processor devices of the pool of processor devices to be used to perform computation of the analytic function; and
using the designated processor devices of the pool of processor devices to perform computation of the analytic function when it is determined the designated processor devices are idle
Claim 3: The method of claim 1, further including receiving user input for designating certain processor devices of the pool of processor devices to be used to perform computation of the analytic function; and
using the designated processor devices of the pool of processor devices to perform computation of the analytic function when it is determined the designated processor devices are idle.
Claim 4: The method of claim 1, further including monitoring initial data load and ongoing data access patterns of the dataset to build a continually updated data boundary map leveraging the iterative learning algorithm for performing the analytic function.
Claim 4: The method of claim 1, further including monitoring initial data load and ongoing data access patterns of the dataset to build a continually updated data boundary map leveraging the iterative learning algorithm for performing the analytic function.

Claim 5: The method of claim 4, further including performing at least one of: providing a training phase time threshold (TPTT) defining a predetermined amount of time the ongoing data access patterns are to be observed for building an initial data boundary map, the initial data boundary map iteratively updated to become the continually updated data boundary map; providing a training phase size threshold (TPST) defining a predetermined quantity of data to be mapped in the initial data boundary map; and upon not providing the TPTT or the TPST, observing and comparing the ongoing data access patterns to access patterns of previous workloads.
Claim 5: The method of claim 4, further including performing at least one of: providing a training phase time threshold (TPTT) defining a predetermined amount of time the ongoing data access patterns are to be observed for building an initial data boundary map, the initial data boundary map iteratively updated to become the continually updated data boundary map; providing a training phase size threshold (TPST) defining a predetermined quantity of data to be mapped in the initial data boundary map; and upon not providing the TPTT or the TPST, observing and comparing the ongoing data access patterns to access patterns of previous workloads.

Claim 6: The method of claim 5, wherein the iterative learning algorithm includes accounting for at least one of movement of data blocks of the dataset between a secondary storage and the pool of memory devices, new data block creation, and data block deletion.
Claim 6: The method of claim 5, wherein the iterative learning algorithm includes accounting for at least one of movement of data blocks of the dataset between a secondary storage and the pool of memory devices, new data block creation, and data block deletion.

Claim 7: The method of claim 6, further including using the continually updated data boundary map to track and target coverage of the analytic function of the dataset in real-time.
Claim 7: The method of claim 6, further including using the continually updated data boundary map to track and target coverage of the analytic function of the dataset in real-time.


Examiner further notes as follows:
The claimed features of executing the analytic function “on the unused memory bandwidth … notwithstanding whether the unused memory bandwidth is … assigned to the first one of the respective processor devices such that the first one of the respective processor devices performs the analytic function on data resident in any of the respective memory devices in the pool … having the unused memory bandwidth” of claim 1 in the instant application are sufficiently taught by claim 1 of copending U.S. Application 15/237,109, which teaches performing an analytic function “using memory bandwidth not currently committed to a primary compute task such that the analytic function is performed as a background operation on the dataset being resident in the pool of memory devices using unused memory bandwidth otherwise allocated to the primary compute task.”
Claims 8-10 of copending U.S. Application 15/165,147 similarly teach claims 8-11 and 13 of the instant application and claims 15-17 of copending U.S. Application 15/237,109 similarly teach claims 15, 17-18 and 20 of the instant application.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “performing an analytic function … simultaneous to a primary compute task”.  Paragraph [0033] of the originally filed specification provides support for the recited limitation.  The Office has fully reviewed the indicated portion of the specification.  While the cited portion discusses performing and needs of an analytic function, the cited portion is silent in regard to any primary or other compute task nevermind any teaching of simultaneous performance of the two tasks.  A further review of the specification finds no disclosure of any simultaneous performance of tasks (the word ‘simultaneous’ and the word’s derivatives are not found in the originally filed specification).  Furthermore, exemplary Claim 1 further recites “a primary compute task, unrelated to the analytic function”.  Again, the cited portion of the specification is silent with regard to any primary or other compute task nevermind any relationships between the two tasks.  As such, the amendment to the independent Claims 1, 8, and 15 introduce new matter into the application.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Exemplary Claim 1 recites “performing an analytic function on data resident in the pool of memory devices simultaneously to a primary compute task, unrelated to the analytic function, being performed on the data resident in the pool of memory devices”.   As both the analytic function and primary compute task are performed on the same data, then a relationship exists between the analytic function and the primary compute task. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being disclosed by Bartfai-Walcott et al. (US PGPUB 2016/0359683 hereinafter referred to as Bartfai), in view of Roese et al.  (US PGPUB 2015/0381426 hereinafter referred to as Roese), and further in view of Hill et al. (US 2004/0267897) (hereinafter “Hill).
As per independent claim 1, Bartfai discloses a method for optimizing memory bandwidth in a disaggregated computing system, by a processor device [(Paragraphs 0020-0021 and 0039-0041; FIGs. 1 and 2) wherein a controller component of a computing rack 102 may transmit a description of an application that is to be executed to the performance data server 106. In response, the performance data server 106 transmits predicted workload data associated with that application description. The predicted workload data indicates usage patterns for various hardware components of the computing rack 102 associated with executing the described application. The performance data server 106 may determine the workload data based on historical workload data for that application received from many computing racks 102. Each computing rack 102 may monitor numerous performance metrics using hardware monitoring components. Based on the predicted workload data, the computing rack 102 determines a probability of hardware failure associated with the application (e.g., a probability that particular hardware components may fail while executing the application for a predetermined period of time). Based on the probability of failure, the computing rack 102 may schedule the application for execution by certain hardware components (e.g., components with the lowest probability of failure) or may verify one or more service level agreements associated with the application. Thus, a system operator (e.g., a cloud service provider, administrator, etc.) may match a customer's service-level agreement (SLA) with the expected lifetime of a hardware component under the load expected to be expressed by the customer's application before that application is executed, where the memory bandwidth is observed as a performance metric by a metric component at a pooled memory enclosure, fig. 1 ref. char. 120; a rack controller uses the monitored performance metrics, among other information, in order to schedule the application for execution by the monitored components (e.g., by the pooled memory components); examiner notes a processor device is equated to a rack controller, fig. 1 ref. char. 104; the rack controller performs the functions of a management interface which include optimizing the placement and/or scheduling of workloads in a highly heterogeneous (i.e., disaggregated and/or modular) datacenter environment, with multiple internal (e.g., efficiency) and/or external (e.g., service delivery objective) constraints to correspond to the claimed limitation], comprising: assigning respective memory devices to respective processor devices in the disaggregated computing system, the disaggregated computing system having at least a pool of the memory devices and a pool of the processor devices [(Paragraphs 0028 and 0054; FIGs. 1 and 2) wherein the rack controller 120 may compose logical machines using hardware components with similar remaining lifespans. During an allocation process, the rack controller 120 may query pools of compute, storage, network, or memory components to assemble the logical machines. The rack controller 120 may query one or more data sources for MTTF values and incorporate the predicted failure dates for each component in the selection process. By composing logical machines from components with similar lifespans, multiple components may be replaced in each scheduled maintenance session, which may reduce repeated maintenance sessions and otherwise improve quality of service. After managing the computing rack 102 and/or datacenter, the method 300 loops back to block 302 to continue monitoring metrics for the hardware components, where “assigning” is interpreted to mean “giving” or “designating” using the broadest reasonable interpretation based upon the customary meaning given to the term by those of ordinary skill in the art at the time of the invention; the rack controller assembles logical machines by querying pooled compute components and pooled memory components (paragraph 0028, fig. 1 ref. char. 122); the pooled components (e.g. a pooled compute enclosure and a pooled memory enclosure) are coupled by optical interconnects and a top-of-rack switch to correspond to the claimed limitation]; and performing an analytic function on the dataset simultaneous to a primary compute task, unrelated to the analytic function, being performed on the dataset in the pool of memory devices using memory bandwidth [(Paragraphs 0059, 0073 and 0088-0092; FIGs. 1 and 9) wherein the management interface 104 may execute a method 900 for optimizing workload scheduling and placement. Although illustrated as being executed by the management interface 104, it should be understood that in some embodiments some or all of the functions of the method 900 may be executed by other elements of the system 100 including by one or more of the computing racks 102 and/or rack controllers 120. The method 900 begins in block 902, in which the management interface 104 loads one or more initial optimization constraints and configures the optimization engine module 442 with those constraints. The initial optimization constraints may be embodied as one or more predefined constraints and/or goals. In some embodiments, in block 904, the management interface 104 may determine the initial constraints based on one or more service level agreements (SLAs). For example, the initial optimization constraints may correspond to one or more service level objectives (SLOs) such as level of performance, uptime/reliability, or other quantitative measures, or to one or more service delivery objectives (SDOs) such as data location, security standards, or other SDOs. As another example, the initial optimization constraints may include efficiency targets, compliance objectives, energy targets including facilities, and other environmental and contextual constraints. The initial optimization constraints may be provided using a graphical user interface (GUI) configuration module; further, the service level agreement module 408 is configured to determine whether a service level agreement (SLA) associated with the computing application is satisfied by the probability of failure of the hardware component. The service level agreement module 408 may determine whether the probability that the hardware component will fail while executing the application within the pre-defined period satisfies one or more SLA goals associated with the application (e.g., uptime, reliability, or other service delivery objective (SDO) and service level objective (SLO) goals), where the rack controller captures run-time data {‘analytic function’} to optimize based on system state, including system parameters that describe the configuration of computing elements as well as the compute workload {‘primary compute task’} (paragraph 0092, fig. 1 ref. char. 134); sensor data is collected from metric components (e.g. observed bandwidth collected from the metric component at the pooled memory enclosure); examiner notes that performing an analytic function on data resident in the pool of the memory devices is equated to optimizing workload allocation by considering workload-related information (e.g. initial constraints, run-time data, sensor data from metric components) that is determined using information gathered from available pooled components (e.g., failure probability determined based on predicted workload and observed component metrics information gathered for pooled components that are available (i.e., components that are not assigned to any task) when determining whether an SLA is satisfied (paragraphs 0059 and 0073) to correspond to the claimed limitation].  
Bartfai does not appear to explicitly disclose performing an analytic function on data resident in the pool of the memory devices using memory bandwidth not currently committed to the primary compute task such that the analytic function is performed on the dataset being resident in the pool of memory devices using unused memory bandwidth otherwise allocated to the primary compute task associated with the dataset resident in the pool of memory devices to extract information to aide in processing the data resident in the pool of memory devices, thereby efficiently employing the unused memory bandwidth to prevent underutilization of the pool of memory devices.
However, Roese discloses performing an analytic function on data resident in the pool of the memory devices using memory bandwidth not currently committed to the primary compute task such that the analytic function is performed on the dataset being resident in the pool of memory devices using unused memory bandwidth otherwise allocated to the primary compute task associated with the dataset resident in the pool of memory devices to extract information to aide in processing the data resident in the pool of memory devices, thereby efficiently employing the unused memory bandwidth to prevent underutilization of the pool of memory devices [(Paragraphs 0036, 0040 and 0045-0046 ; FIGs. 1-3) where if a dynamically composed compute node (“DCCN”) never consumes more than half its allocated memory than its memory resources are de-allocated; a management utility monitors point-in-time information about the performance and utilization of pools of component resources (e.g., memory pool and compute pool) and improves performance by deallocating and reallocating DCCN components; the management utility monitors the point-in-time information by polling the resource pools previously allocated to DCCNs and deallocating/reallocating the DCCN components based on the information retrieved) (Bartfai teaches optimizing workload allocation using information (initial constraints, run-time data, sensor data from metric components, etc.) that is gathered from available pooled components that perform the workload. Roese teaches to monitor the performance and utilization of pools of components used to dynamically form the nodes, and further teaches to dynamically deallocate and reallocate the nodes using the monitored information. Applying Roese to Bartfai results in the performing of the workload allocation optimization using information gathered from available pooled components that perform the workload, as taught by Bartfai, being performed by nodes dynamically formed from memory resources of deallocated nodes that were determined, using point-in-time information retrieved from polling, to have consumed too little allotted memory, as taught by Roese to correspond to the claimed limitation].
Bartfai and Roese are analogous art because they are from the same field of endeavor of improving memory allocation and configuration arrangements in storage systems.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai and Roese before him or her, to modify the rack controller that optimizes workload allocation of Bartfai to include performing the optimization using nodes formed from previously deallocated components as taught by Roese.
The motivation for doing so would be to [“ensure sufficient resources are made available to meet compute requirements” (Paragraph 0036 by Roese)].
Bartfai in view of Roese does not specifically teach "using an iterative learning algorithm to define data boundaries of" the claimed data set.  
However, Hill discloses allowing a user to iteratively verify resource policies enforcement and adjust the policies based on monitored results (see Hill, paragraph [0104]), and receiving a user-entered data map containing a mapping (see Hill, paragraph [0100]-[0101] "[T]he system allows the user to view various "what-if' situations to help organize the way applications should be mapped to servers ... the system of the present invention displays a breakdown of the suggested proportion of resources that should be allocated to each application, based on its actual use over some period ... displaying the currently observed apportionment of resources is a starting point for the user to apply their business priorities by editing the suggested policies" - user edits provided to system-suggested policies that adjust resource mapping information corresponds to receiving a user-entered data map containing a mapping) for performing the analytic function (see Hill, paragraph [0170], describing FIG. 6: "The system's data store 610 is fully distributed, persistent and low-latency. The data store 610 is used by the system's distributed daemons that need to share data between their peer instances" - a fully distributed data store provides disclosure of a given workload's data including sections of data resident in a pool of memory devices and sections residing in other forms of storage, such as secondary storage).
Bartfai in view of Roese and Hill are analogous art because they are from the same field of endeavor of distributed data processing (e.g. parallel processing) using a networked configuration.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai in view of Roese and Hill before him or her, to modify the pooled memory modules and processor modules disclosed by Bartfai in view of Roese, with the user-modified policies related to resource mappings (and data stores accompanying the mapped resources) as disclosed by Hill, thus improving the parallel processing capabilities of the system. Therefore, it would have been obvious to combine Bartfai in view of Roese with Hill to obtain the invention as specified in the instant claim.  The iteratively user-modified policies related to the resource mappings in the combined teaching can be viewed as the claimed “iterative learning algorithm to define data boundaries of a dataset”.
 Therefore, it would have been obvious to combine Bartfai, Roese and Hill to obtain the invention as specified in the instant claim.
As per dependent claim 2, Bartfai discloses receiving user input for designating certain processor devices of the pool of processor devices to be used to perform computation of the analytic function [(Paragraph 0088) where the rack controller performs management interface functions for optimizing workload scheduling and placement such as loading and/or determining initial constraints that include efficiency targets, compliance objectives, energy targets including facilities, and other environmental and contextual constraints; examiner notes that a context knowledge of a given workload’s data is equated to initial constraints that are loaded and/or determined including efficiency targets, compliance objectives, energy targets including facilities, and other environmental and contextual constraints associated with the workload to correspond to the claimed limitation]. 
As per dependent claim 3, Roese discloses using the designated processor devices of the pool of processor devices to perform computation of the analytic function when it is determined the designated processor devices are idle [(Paragraphs 0036, 0040 and 0045-0046) where if a dynamically composed compute node (“DCCN”) never consumes more than half its allocated memory than its memory resources are de-allocated; a management utility monitors point-in-time information about the performance and utilization of pools of component resources (e.g., memory pool and compute pool) and improves performance by deallocating and reallocating DCCN components; the management utility monitors the point-in-time information by polling the resource pools previously allocated to DCCNs and deallocating/reallocating the DCCN components based on the information retrieved to correspond to the claimed limitation]. 
As per dependent claim 4, Hill discloses monitoring initial data load and ongoing data access patterns of the dataset to build a continually updated data boundary map leveraging the iterative learning algorithm for performing the analytic function [(Paragraphs 0019, 0022, 0077, 0094 and 0104) where the monitoring resource utilization by applications to regulate usage and allow the user to iteratively verify that resource policies are being enforced as well as to adjust the resource policy to correspond to the claimed limitation]. 
As per dependent claim 5, Hill discloses performing at least one of: providing a training phase time threshold (TPTT) defining a predetermined amount of time the ongoing data access patterns are to be observed for building an initial data boundary map, the initial data boundary map iteratively updated to become the continually updated data boundary map [(Paragraphs 0128) where utilization analysis previously described determines the utilization summary and other statistical information about the actual resource needs of an application. From this data, the system can infer (and suggest to the user) an initial policy for any application. Of course, an initial policy may not quite reflect the business priorities of an application, and the user can edit the suggested initial policy to reflect better the importance of the application to the user. For example, an initial policy for any application may be suggested based on actual observed usage of resources by the application over some period of time. The suggested application (resource) policy is displayed in the user interface. The user may dynamically modify the policy and enable the policy for enforcement. More particularly, the user interface of the currently preferred embodiment allows a user to issue an explicit command to activate or deactivate policy enforcement from time to time. When policy enforcement is activated, all policies enabled by the user are automatically enforced and the observed usage of resources by the application over some period of time to correspond to the claimed limitation]; providing a training phase size threshold (TPST) defining a predetermined quantity of data to be mapped in the initial data boundary map [(Paragraphs 0120, Fig. 3B) where FIG. 3B is a utilization chart 320 illustrating the percentage of CPU resources used by an application on a daily basis over a period of time. For each server pool, server, application, and instance, during a set period, a graph of the actual resource utilization over time may be displayed in the user interface. The system also analyzes the periods during which an application used more (or less) resources than a threshold specified by the user. In the presently preferred embodiment, the user interface highlights time durations, along with the actual usages, during which the resources of a utilization chart were more or less than a value specified by the user. The headroom of an application that runs on multiple servers is also illustrated by charting the actual utilization against a scale, where the maximum value on the axis is the aggregated total of the resource. The user interface displays the headroom of an application with respect to its current mapping to resources to correspond to the claimed limitation]; and upon not providing the TPTT or the TPST, observing and comparing the ongoing data access patterns to access patterns of previous workloads [(Paragraphs 0195) where the system also responds to user requests for information. These requests may include requests for information about server and application resource utilization, inquiries regarding the status of the system, and so forth. A user or administrator may, for instance, want to know the current status of the system before making adjustments to a resource policy. Users also typically require information in order to prepare reports or analyze system performance (e.g., generate histograms based on historical resource utilization information and the histograms based on historical resource utilization information  to correspond to the claimed limitation]. 
As per dependent claim 6, Hill discloses wherein the iterative learning algorithm includes accounting for at least one of movement of data blocks of the dataset between a secondary storage and the pool of memory devices, new data block creation, and data block deletion [(Paragraphs 0196) where the back-up of data from the live system to an archive may be initiated by a trigger condition or based on a user request as illustrated at lines 70-71. Although data is usually backed up regularly as described above, certain events may occur which may require data to be moved to an archive at other times or in a different manner. The system is also configurable to provide for other actions to be taken in response to particular events. For example, the system may automatically take particular actions in response to hardware failures, insufficient resources, or other trigger events. As shown at lines 81-84, an automatic SLA management trigger may be established to dictate how a resource policy may be changed over time or based on certain events. For instance, additional CPU and/or bandwidth resources may be made available to a particular application for handling a high priority transaction. As another example, application triggers may be set to provide for one or more resources policies to be automatically adjusted in response to particular events for moving data for archive/backup), new data block creation, and data block delete to correspond to the claimed limitation]. 
As per dependent claim 7, Hill discloses using the continually updated data boundary map to track and target coverage of the analytic function of the dataset in real-time [(Paragraphs 0007, 0009 and 0060-0075) where the system and methodology of the present invention controls the continuous distribution of resources to applications across a pool of servers, based on business priorities and service level requirements. It unifies and simplifies the diverse and constantly changing hardware elements in a data center, allowing the incremental removal of silo boundaries within the data center and the pooling of server resources. The solution provides real-time awareness, agility and automation. Dynamic resource barriers provide split-second policy-driven bursting and containment, based on global awareness of the data center state. With this capability, the total computing power in the data center becomes extremely fluid and can be harnessed in a unified way by applications on demand and where the present invention provides a mechanism which enables these goals to be simultaneously achieved through a new data center technology that provides almost instantaneous global awareness across the data center as well as nearly instantaneous agility to react to changes. Together these twin elements provide the responsiveness required for both real-time business and peak data center efficiency. The system and methodology of the present invention is fully distributed and thus fully scalable to the largest server pools and data centers. The solution is fault tolerant, with no single point of failure. In order to achieve real-time levels of responsiveness and control, the solution is fully automated and driven by business policies and priorities. The system and methodology of the present invention can also be used with existing server hardware, operating systems, and networks employed in current data center environments to correspond to the claimed limitation]. 
As for independent claims 8 and 15, the applicant is directed to the rejections to independent claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 9 and 16, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 10 and 17, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 18, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 19, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 20, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for claims 14 and 21, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honma et al., US PGPUB 2004/0073677 – teaches computer system using a storge are network and method of handing data in the computer system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135